Citation Nr: 0816255	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from September 
1966 to July 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to service connection 
for coronary artery disease (CAD), to include as secondary to 
service-connected diabetes mellitus (DM).

In March 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a March 2008 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Coronary artery disease of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

3.  Competent and persuasive evidence of record does not 
reflect that the veteran's coronary artery disease is 
proximately due to, or aggravated by his service-connected 
diabetes mellitus.




CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, nor may cardiovascular renal disease be so 
presumed, and CAD is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
CAD was received in August 2005.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in January 2006.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  

The Board notes that the veteran has not explicitly been 
notified of criteria necessary to establish entitlement to 
service connection on a secondary basis (evidence sufficient 
to show that a current disability exists and was either 
proximately caused by or proximately aggravated by a service-
connected disability).  In the January 2006 letter, the RO 
requested that the veteran submit medical evidence showing a 
connection between his heart condition and his service-
connected diabetes.  However, although the RO has not 
provided a notice letter that specifically identifies what 
the evidence must show for entitlement to service connection 
on a secondary basis, given the content of the notice 
discussed above, and because the veteran and his 
representative have demonstrated a clear understanding of 
what is needed to substantiate the claim for service 
connection on a secondary basis, the Board finds that the 
veteran is not shown to be prejudiced by the timing, content, 
or form of VCAA notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also Dunlap 
v. Nicholson, 21 Vet. App.112 (2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).  The 
Board also points out that neither the veteran nor his 
representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

Thereafter, the claim was reviewed and a statement of the 
case was issued in August 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private and VA treatment records pertaining to his 
claimed cardiovascular disability have been obtained and 
associated with his claims file.  The veteran has also been 
provided with VA examinations to assess the current nature 
and extent of his claimed CAD.  Furthermore, the veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for cardiovascular-renal 
disease (to include hypertension), which manifested to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background 

The veteran is seeking service connection for CAD either as 
directly incurred as a result of events in service, or as 
secondary to his service-connected DM.

The veteran's service treatment records show normal 
cardiovascular  findings in his September 1966 induction 
examination report and in his July 1968 separation 
examination report.  Service treatment records reflect no 
complaints or findings associated with heart disease.

Following separation from service, the veteran participated 
in a VA Agent Orange examination in March 1990.  The examiner 
noted normal heart findings, including heart size, and 
indicated that cardiopulmonary appearances showed no 
radiopathology.

In July 1990 the veteran sought treatment for chest pain at 
Chapmanville Medical Center.  An electrocardiogram (EKG)  was 
within normal limits, and an X-ray study found the heart and 
mediastinum unremarkable.  

In July 1990, the veteran was hospitalized at the Charleston 
Area Medical Center where he underwent a cardiac 
catheterization.  The veteran reported a 5-year history of 
chest pain that occurred when he was "stressed out."  After 
discussing the risk factors for CAD in his summary, the 
physician noted the veteran's strong family history of 
myocardial infarction.  While the veteran denied diabetes 
mellitus or hypertension, his past medical history included a 
history of chest pain for 5 years.  Following the procedure, 
H.J.S., M.D., a cardiovascular  surgeon concluded that the 
veteran had normal coronary arteries with no evidence of even 
early atherosclerotic plaquing.  He recommended a continued 
risk factor reduction program to prevent the development of 
disease.  Private treatment notes from Dr. S. reveal that the 
veteran continued with follow-up evaluations and 
consultations through December 1992.  An August 1992 private 
treatment note indicates that the veteran's diastolic blood 
pressure had been up each visit for the past year.

VA treatment records dated in January 1999 reflect that the 
veteran was diagnosed with hypertension and obesity.  
Additional VA treatment records dated in May 2000 show that 
the veteran reported current chest pain.  The treatment 
records indicate that the veteran was transferred to a 
private hospital and would probably be discharged home the 
same day.  Subsequent VA treatment records in May 2000 reveal 
that the veteran was negative for any cardiac symptomatology.

In June 2000 the veteran underwent a stress echocardiogram in 
which his private cardiologist, Dr. H.J.S., reported the 
following conclusions: (1) normal stress echocardiogram with 
no evidence of exercise induced ischemia or previous 
infarction, (2) normal resting left ventricular function with 
an ejection fraction in the 70% range, and (3) the 
electrocardiogram (EKG) portion of this study was negative 
for ischemia.  Likewise, in a January 2002 Stress 
Echocardiogram Report, Dr. S noted:  (1) normal stress 
echocardiogram with no evidence of exercise induced ischemia 
or previous infarction, (2) normal left ventricular 
contractility with the ejection fraction at rest in the 60-
70% range, and (3) the EKG portion of the study was negative 
for ischemia.

The veteran participated in a July 2002 Myocardium-
Stress/Rest Spect study.  The results revealed: (1) abnormal 
stress Cardiolite study with evidence of exercise induced 
ischemia in the proximal medial inferior wall, (2) no other 
areas of ischemia or injury detected, (3) on the gated study 
the contractility appeared normal with a visually estimated 
ejection fraction in the 55-60% range, and the EKG portion of 
the study was negative for ischemia.  

In August 2002, the veteran was assessed with chest pain with 
probable coronary artery disease and abnormal nuclear study, 
hypertension, hyperlipidemia, remote cigarette use, and 
exogenous obesity.

In August 2002 an angioplasty and stenting were performed on 
the veteran by H.J.S., M.D. .  Postoperative diagnoses 
included (1) critical 80-90% proximal stenosis with a huge 
dominant right coronary artery successful angioplasty and 
stenting this procedure with 0-10% residual narrowing, (2) 
normal appearing left anterior descending and circumflex 
arteries, and (3) normal appearing left ventricular function 
with 60% ejection fraction.

Private medical records document the veteran's ongoing 
cardiovascular treatment
In August 2005, the veteran was assessed non-insulin-
dependent DM.  Thereafter, in September 2005, the veteran was 
started on Glucophage after glucose tolerance test findings 
were suggestive of early diabetes.  

In a January 2006 VA diabetes mellitus examination report, 
the examiner noted the date of onset for DM in March 2005.  
The veteran reported no cardiac symptoms related to diabetes.  
The examiner listed a diagnosis of Type 2 diabetes.  He 
further indicated that the veteran did not have any other 
conditions identified as complications of diabetes, nor any 
condition that was worsened or increased by his diabetes but 
was not a diabetic complication.

A June 2006 VA cardiovascular  examination report shows that 
the examiner reviewed the veteran's claims file and noted the 
date of onset for heart disease as August 2002 (the date the 
veteran was admitted to the hospital for chest pain).  The 
examiner further noted that catheterization revealed critical 
stenosis of the right carotid artery, which was stented 
successfully with no myocardial infarction.  The examiner 
summarized his review of the veteran's file, noting that the 
"course since onset" has been stable.  The examiner 
diagnosed CAD and found that the veteran had stenting of the 
right carotid artery in 2002 prior to the diagnosis of 
diabetes mellitus type 2 in 2005.  Thereafter, the examiner 
opined that, based on the evidence of record, there have been 
no new cardiac events and no evidence of ischemia since 2002 
and that there has been no aggravation as yet of the 
veteran's CAD by his service-connected DM.  

In a March 2006 stress echocardiogram report, received in 
June 2006, Dr. H.J.S. concluded that (1) LVH (left 
ventricular hypertrophy) was present with the EF (ejection 
fraction) at rest in the 60% range, (2) no evidence of 
exercise induce ischemia or previous infarction was detected 
on this study, and (3) the EKG portion of the study was 
negative for ischemia.

A June 2007 VA examination report revealed that the examiner, 
a VA physician, reviewed the veteran's DD 214 and claims 
file, including his own June 2006 VA examination report 
findings.  The veteran reported that his March 2006 stress 
echo cardiogram was normal, that he has occasional chest 
pain, and that he had no other symptoms at the time of the 
examination.  The examiner reviewed the veteran's medical 
history, including the August 2002 date of onset for CAD, and 
diagnosed CAD with stenting of the right carotid artery in 
2002 prior to the diagnosis of DM in 2005.  The examiner 
noted that there had been no new coronary events since 2005.  
Finally, the examiner provided his medical opinion concerning 
aggravation of a non-service-connected condition (CAD) by a 
service-connected condition (DM), concluding that there had 
been no new cardiac events since 2005.  Consequently, he 
again opined that there has been no aggravation as yet of the 
veteran's CAD by his service-connected DM.

In March 2008 letter, S.L.DiB., D.O., F.A.C.O.I. (Doctor of 
Osteopathy and Fellow of the American College of Osteopathic 
Internists) concluded that the veteran's diagnosis of 
diabetes significantly predated his development of coronary 
artery disease.  He also noted that the progression had 
furthermore been documented by an interim catheterization 
which showed normal coronary arteries.  Dr. DiB. also 
enclosed a Scientific Statement from the American Heart 
Association and the American College of Cardiology regarding 
Diabetes Mellitus as a Special Case in Risk Assessment, 
commenting that the diagnosis of Type II Diabetes confers a 
risk to the patient that often exceeds that of a patient with 
established coronary artery disease.  

Analysis

As an initial matter, the Board has considered the veteran's 
claim for entitlement to service connection for CAD on a 
direct basis.  However, as noted above, service treatment 
records do not reveal any findings, diagnosis, or treatment 
of cardiovascular disease during active service.  Objective 
medical findings of CAD are first shown in 2002, many years 
after the veteran's separation from active service and cannot 
be presumed to have been incurred during service.  The record 
also does not include any competent medical opinion 
establishing a nexus or medical relationship between the 
veteran's current cardiovascular disability diagnosed post-
service and events incurred during active service. 

The Board will now consider the veteran's claim for 
entitlement to service connection for CAD as secondary to his 
service-connected DM.  In his June 2007 substantive appeal, 
the veteran specifically contended that he was a diabetic 
long before his heart problem was diagnosed and that his 
diabetes "had an affect" on his artery that required a 
stint in 2002.

In a July 2006 rating decision, the RO granted entitlement to 
service connection for Type II diabetes mellitus and assigned 
a 20 percent rating, effective April 21, 2005.  Evidence of 
record also clearly reflects that the veteran has been 
diagnosed with a current cardiovascular disability, CAD.  
However, a preponderance of competent medical evidence of 
record does not show that the veteran's current 
cardiovascular disability was proximately aggravated by his 
service-connected DM. 

In June 2006 and June 2007 VA examination reports, the same 
examiner, a VA physician, repeatedly opined that there has 
been no aggravation of the veteran's claimed CAD by his 
service-connected DM.  The Board accords great probative 
value to these opinions, and finds them to be dispositive of 
the question of whether the veteran's CAD was caused or 
aggravated by his service-connected DM.  Each of these VA 
medical opinions was prepared with a detailed longitudinal 
review of the medical evidence and was the product of a 
thorough physical examination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In a 
January 2006 VA examination report, an additional VA examiner 
also noted that the veteran did not have any condition that 
was worsened or increased by his service-connected DM.  

By comparison, in the March 2008 statement, Dr. DiB., opined 
that the veteran's diagnosis of diabetes significantly 
predated his development of CAD and the progression had been 
documented by an interim catheterization which showed normal 
coronary arteries.  However, the private physician did not 
provide a stated rationale for his opinion, to include 
identification of the evidence relied upon in reaching the 
conclusion expressed.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight).  Significantly, 
the physician did not indicate that he had reviewed any of 
the veteran's records in rendering his opinion.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  Thus, the March 2008 private medical opinion does 
not provide competent medical evidence showing that the 
veteran's current cardiovascular disability was proximately 
aggravated by his service-connected diabetes mellitus. 

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has a current cardiovascular 
disability as a result events during military service or as 
secondary to his service-connected diabetes mellitus.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature, onset, or 
etiology of his claimed cardiovascular disability have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for CAD must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


